Filed 5/9/13 W.J. v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



W.J.,

         Petitioner,                                                     E058012

v.                                                                       (Super.Ct.Nos. J246776, J246777,
                                                                         & J246778)
THE SUPERIOR COURT OF
SAN BERNARDINO COUNTY,                                                   OPINION

         Respondent;

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Gregory S. Tavill,

Judge. Petition denied.

         Gloria Gebbie for Petitioner.

         No appearance for Respondent.




                                                             1
       Jean-Rene Basle, County Counsel, and Adam E. Ebright, Deputy County Counsel,

for Real Party in Interest.

       Petitioner W.J. (Mother) filed a petition for extraordinary writ pursuant to

California Rules of Court, rule 8.452, challenging the juvenile court’s jurisdictional and

dispositional orders as to her three children, and setting a Welfare and Institutions Code1

section 366.26 hearing. Mother argues that: (1) her due process rights were violated

when the juvenile court added an additional allegation after the conclusion of evidence;

(2) her right to confront and cross-examine witnesses was violated when the juvenile

court allowed minors’ counsel to question the children in chambers; and (3) the juvenile

court erred in denying her reunification services pursuant to section 361.5. We reject

these contentions and affirm the judgment.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       The children came to the attention of the San Bernardino County Children and

Family Services (CFS) on November 8, 2012, when then seven-year-old D.J. was

complaining of pain to his hands, arms, chest, and leg at school. D.J. reported that his

stepfather, J.W., had beat him with an electric cord the previous night for getting in

trouble for stealing food from another student at school. The beating resulted in the child

suffering from numerous lacerations, welts, and bruises to his arms, legs, back, buttocks,

stomach, and chest. J.W. threatened to beat the child more severely if the child did it

       1All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.


                                             2
again. After the beating, the child was sent to bed without dinner, and he was not given

breakfast the following morning despite the fact that the child had been trying to get food

at school. D.J. indicated that he often did not get food at home; school personnel noted

that there had been times D.J. had taken food and appeared as though he had not been fed

at home.

       D.J. also stated that Mother was in another room when he was being beaten by

J.W., and Mother did not come in during the beating or check on him after he was beaten.

D.J. further disclosed that Mother had also beaten him in the past with a piece of a broken

dresser drawer, and on another occasion with a belt, resulting in a cut to his head and

blood gushing from his scalp. After the beating, Mother made the child clean up the

spilled blood. D.J. also stated that he had seen Mother and J.W. beat his then five-year-

old half-sister Z.W. with a belt and an electric cord.2 D.J. further reported that he had

seen domestic violence between his mother and J.W. Z.W. confirmed that D.J. had been

beaten by J.W. She also confirmed that her parents had hit her with a belt on the buttocks

and back.

       All three children were subsequently taken to an emergency room for evaluation

and treatment. D.J. reported that J.W. beat him with an extension cord and that Mother

hit him with a belt. He also stated that Mother had seen J.W. with the extension cord and

had heard him crying during the beating. D.J. had multiple lacerations, bruises, and welts

all over his body, and there were numerous older injuries on his body that were consistent

       2   J.W. is the father of Z.W. and her 17-month-old sister. J.W. is not a party to this
appeal.


                                               3
with belt or extension cord lacerations. The treating doctor reported that she had found

severe contusions, too numerous to document, on D.J.; that D.J. had defensive wounds on

his hands; and that the lacerations and hematomas on D.J. would leave scars. The doctor

also noted that D.J.’s injuries were inflicted on top of older injuries and were so extensive

that they covered up some evidence of prior injuries. The doctor concluded D.J.’s

injuries were clearly the result of child abuse. The two younger children had no visible

injuries.

       When police officers contacted Mother, Mother lied to the police, claiming that

J.W. was her brother, that she was not at home during the beating, and that she did not

know the child was being beaten by J.W. She also stated that she did not see any injuries

on D.J. or notice that D.J. appeared to be in pain. Z.W., however, reported that Mother

was in the living room while J.W. was beating D.J. Mother further denied beating any of

the children. The police searched the home and found an extension cord that was covered

in a red substance, believed to be blood. They also found blood on a pillow on D.J.’s

bed, on a towel in the bathroom, and smeared on the wall. The police also interviewed a

neighbor who reported that she had seen Mother hitting the children with a belt, a tree

twig, and grabbing them by the hair to slap them on numerous occasions.

       J.W. and Mother were arrested for child endangerment. J.W. admitted at the

police station that he had beaten D.J. with an electric cord due to the child’s ongoing

behavioral issues. J.W. believed the child may have Attention Deficit Hyperactivity

Disorder (ADHD). Mother continued to deny knowing anything about D.J.’s injuries,

claiming they discipline the children by making them do chores. Mother also stated that


                                             4
they had been having problems with D.J.’s behavior issues and that the child had been

diagnosed with ADHD. After seeing D.J.’s injuries, Mother later agreed that the injuries

were excessive.

       On November 13, 2012, CFS filed petitions on behalf of the children pursuant to

section 300, subdivisions (a) (serious physical harm), (b) (failure to protect), (c) (serious

emotional damage), (g) ( no provision for support), and (j) (abuse of sibling). The

children were formally detained at the detention hearing and placed in a foster home.

The parents were provided with supervised visitation upon release from custody, and

ordered to submit to random drug testing. The parents were also informed that they

might not be provided with reunification services pursuant to section 361.5.

       In a jurisdictional/dispositional report, the social worker recommended that the

allegations in the petition be found true, that no reunification services be provided to the

parents, and that a section 366.26 hearing be set. The social worker noted that Mother

had minimized and lied about the discipline of D.J.; that she lied about J.W.’s identity to

the police; and that she gave conflicting statements about her whereabouts when J.W.

beat D.J. Mother denied any history of domestic violence; however, the social worker

found evidence showing that Mother had been a victim in a domestic violence case

against J.W. and that J.W. had an order to stay away from Mother. The social worker

further pointed out that the abuse was severe and ongoing, and that although D.J.

appeared to be the primary target, there were consistent reports that Mother had hit Z.W.

as well. In addition, both parents were surprised about being arrested for child abuse,

indicating to the social worker that they believed in inflicting physical abuse as a form of


                                              5
discipline; they appeared to be only concerned about being arrested, and did not show

any concern about D.J. Neither parent had asked how D.J. was doing or about his

medical condition. The social worker believed that returning the children to the parents

care would be detrimental given the seriousness of the abuse, the parents’ attitudes,

Mother’s attempts at deception, and the parents’ lack of empathy or remorse. The social

worker was also concerned that the parents would not benefit from services based on the

parents’ prior completion of a parenting class and substance abuse counseling.

           The social worker further noted that D.J. was in need of counseling and an

assessment for medications. Since being in foster care, the child had stated that he

wanted to die, and he had purposely urinated on his bed and the floor and was banging

his head against the wall. D.J. had also hit his younger sisters and other children, and he

had stolen at school and walked out of his classroom. The social worker recommended

moving D.J. to a home separate from his sisters; however, the foster parent, who was

experienced with caring for children with behavioral and emotional issues, indicated that

she would work with the child so he did not have to be moved.3

           The contested jurisdictional hearing was held on January 30, 2013. At that time,

Mother’s counsel, before any witnesses were called, requested that the juvenile court

speak to the two older children, then eight-year-old D.J. and then five-year-old Z.W., in

chambers to discuss their wishes. Mother’s counsel also specifically stated, “I don’t

really want to call them as witnesses. I don’t think they need that experience.” CFS

           3   D.J. had to eventually be moved to another foster home due to him hitting his
sisters.


                                                  6
offered to stipulate as to the children’s wishes, but Mother’s counsel confirmed that she

wanted the court to hear from the children personally.

       The court thereafter questioned D.J. and Z.W. with their counsel present. The

children indicated that they wanted to return to their parents’ care and that they wanted to

visit J.W. However, they did not understand why they were taken from their parents’

care. Additionally, in response to minors’ counsel’s question of what he thought would

happen to him if he got in trouble again, D.J. stated that he would have to “stand at the

wall” and that he did not believe J.W. would use “the switch” again because J.W. had

told him that day that they would have “lots of fun” when they got home. Z.W. stated

that if she got in trouble again, she would “hold the wall, and they [would] whoop me

with the metal part of the belt.” Minors’ counsel also asked whether D.J. and Z.W. had

anything else they wanted to tell the judge, and Z.W. asked, “What judge?” Minors’

counsel replied, “This is the judge. Did you know that?” Z.W. responded, “Okay. [¶]

Can I have some ice cream?” D.J. stated that he would like visits with his dad.

       Thereafter, with all the parties present, the court noted that the children desired

visits with their mother and father and that they wanted to go home, but that it was clear

that neither child understood why the case existed or whether they understood the judge’s

role. The court offered to have the reporter read back the transcript of the interview if

any party desired, but no one asked to have it repeated.

       The social worker thereafter testified. In relevant part, the social worker stated

that Mother had regularly visited with the children two times a week for two hours; that

the visits appeared to have gone well; that the children enjoyed seeing their mother; and


                                              7
that Mother had began attending parenting and anger management classes. In response to

the court’s inquiry of whether offering services to the parents would be in the children’s

best interest, the social worker noted that he was “torn” because of the “shocking” abuse.

The social worker explained that while the children were bonded with the parents and

they wanted to return home, the social worker believed that it would be detrimental to the

children to offer services to the parents given Mother’s dishonesty with CFS and the

police, Mother’s failure to protect, Mother’s own abuse of the children, the severity of the

abuse, the history of domestic violence, and the fact that Mother remained in a

relationship with J.W. after the abuse. Mother then briefly took the stand but chose to

exercise her Fifth Amendment right and refused to testify about the events that took place

on the day D.J. was beaten due to the criminal charges against Mother and J.W.

       Following arguments from counsel, the court found the allegations in the petitions

to be true. In regards to D.J., the court added another section 300, subdivision (a),

allegation indicating that J.W. had whipped D.J. with an electrical cord and that Mother

had consented to the child being whipped with the electrical cord. The court denied

reunification services to both parents under section 361.5, subdivision (b)(6). The

children were declared dependents of the court and maintained in their foster home. The

section 366.26 hearing was set for May 30, 2013.




                                             8
                                               II

                                        DISCUSSION

       A.      Additional Allegation

       Mother contends that her due process rights were violated by the juvenile court’s

addition of a second section 300, subdivision (a), allegation at the conclusion of evidence.

We disagree.

       “Since the interest of a parent in the companionship, care, custody, and

management of his [or her] children is a compelling one, ranked among the most basic of

civil rights [citations], the state, before depriving a parent of this interest, must afford [the

parent] adequate notice and an opportunity to be heard.” (In re B.G. (1974) 11 Cal.3d

679, 688-689; see also In re Marilyn H. (1993) 5 Cal.4th 295, 306.) A parent whose

child may be found subject to the dependency jurisdiction of the juvenile court has a due

process right to be informed of the nature of the hearing, as well as the allegations upon

which the deprivation of custody is predicated, so that the parent may make an informed

decision whether to appear and contest the allegations. (In re Wilford J. (2005) 131

Cal.App.4th 742, 751.) “Notice of the specific facts upon which removal of a child from

parental custody is predicated is fundamental to due process.” (In re Jeremy C. (1980)

109 Cal.App.3d 384, 397.) Notice at the time of the hearing on the merits is not

sufficient; the parent is entitled to notice, in writing, “of the specific charge or factual

allegations to be considered at the hearing” and “at the earliest practicable time, and in

any event sufficiently in advance of the hearing to permit preparation.” (In re Gault




                                               9
(1967) 387 U.S. 1, 33.) The juvenile court cannot consider “unalleged actions” in

making its jurisdictional findings. (In re J.O. (2009) 178 Cal.App.4th 139, 152, fn. 13.)

       In dependency proceedings, as in civil law in general, “amendments to conform to

proof are favored, and should not be denied unless the pleading as drafted prior to the

proposed amendment would have misled the adversarial party to its prejudice.” (In re

Jessica C. (2001) 93 Cal.App.4th 1027, 1042 (Jessica C.).) The juvenile court may

properly permit amendment of a petition to “correct or make more specific” the factual

allegations supportive of the offense charged so long as the very nature of the charge

remains unchanged. (In re Man J. (1983) 149 Cal.App.3d 475, 481; see also In re

Andrew L. (2011) 192 Cal.App.4th 683, 689.) “‘If a variance between pleading and proof

. . . is so wide that it would, in effect, violate due process to allow the amendment, the

court should, of course, refuse any such amendment.’” (Andrew L., at p. 689.)

       Explaining this concept, the Jessica C. court gave the following example:

“[S]uppose a petition only alleges, under subdivision (d) of section 300, a variety of

specific sexual acts perpetrated by a parent, but the trial judge does not find these are

true. The county then attempts to amend the petition to allege serious emotional damage

under subdivision (c) of section 300, based on the idea that any child who would make

such allegations, even if false, has obviously been subject to emotional abuse. Such a

tactic would be nothing more than a cheap way to establish dependency without giving

the parent adequate notice of dependency jurisdiction under an emotional abuse theory.”

(Jessica C., supra, 93 Cal.App.4th at p. 1042, fn. 14.)




                                             10
       Such a variance does not exist in the present case. Unlike the Jessica C.

illustration, the juvenile court found the existing allegations of the petition true and added

an allegation that conformed to proof. The court added an allegation that J.W. had

whipped D.J. with an electric cord and that Mother had agreed to the whipping. The

social worker’s reports noted that D.J. had stated that Mother was in another room when

he was being beaten by J.W.; that Mother had heard him crying; and that Mother did not

come in during the beating or check on D.J. after the beating. Z.W. also reported that

Mother was in the living room when the beating occurred. Additionally, the factual

allegations in the original petition under section 300, subdivision (b), stated that Mother

knew or should have known that D.J. was at risk of physical abuse from J.W. and that she

failed to protect D.J. from that abuse.

       Furthermore, Mother was aware that CFS was asserting that she not only

consented to the abuse by J.W., but that she had also perpetuated physical abuse. CFS

provided all parties with explicit notice of the issues being litigated, and the court

conducted a full hearing affording each party the opportunity to be heard. Mother was

also given the opportunity to present evidence in regards to the allegations and what role

she played in the abuse, but she opted to assert her Fifth Amendment right rather than

testify on her own behalf when she had the opportunity to do so. Mother was not misled

or prejudiced by the amendment. Therefore, no error occurred.

       B.     Questioning Minors in Chamber

       Mother also argues that the juvenile court committed prejudicial error when it

allowed minors’ counsel to question the children in chambers and outside the presence of


                                              11
her and her counsel in violation of her right to confront and cross-examine witnesses.

CFS responds that Mother forfeited this contention by failing to raise it below; in the

alternative, CFS claims Mother’s argument is unmeritorious because she was not denied

an opportunity to call the children as witnesses during the hearing and question them in

open court.

       Section 350, subdivision (b), provides in relevant part: “The testimony of a minor

may be taken in chambers and outside the presence of the minor’s . . . parents, if the

minor’s . . . parents are represented by counsel, the counsel is present and any of the

following circumstances exist: [¶] (1) The court determines that testimony in chambers

is necessary to ensure truthful testimony. [¶] (2) The minor is likely to be intimidated

by a formal courtroom setting. [¶] (3) The minor is afraid to testify in front of his or her

. . . parents. [¶] After testimony in chambers, the . . . parents . . . may elect to have the

court reporter read back the testimony or have the testimony summarized by counsel for

the parent or parents.”

       The appellate court in In re Laura H. (1992) 8 Cal.App.4th 1689 determined that

taking a minor’s testimony in chambers without the father’s attorney being present was a

violation of the father’s constitutional right to confront the witness. (Id. at pp. 1694-

1696.) The court also held that a failure to object to this procedure in the juvenile court

did not constitute a waiver. (Id. at p. 1695.)

       In In re Jamie R. (2001) 90 Cal.App.4th 766, counsel stipulated that the minor

could be interviewed in chambers without counsel being present. The minor’s mother

was present in court when the stipulation was entered into the record and remained silent.


                                              12
The Second District Court of Appeal reasoned that the mother’s silence in the face of the

stipulation constituted acquiescence to the procedure, and she was precluded from

challenging the procedure on appeal. (Id. at pp. 771-772.)

       The court in In re Meranda P. (1997) 56 Cal.App.4th 1143 rejected the reasoning

and holding of Laura H. The Meranda P. court noted that a dependency proceeding is

civil, not criminal, in nature and a parent in a dependency proceeding is not entitled to

full confrontation and cross-examination. Thus, a parent may waive confrontation rights

by acquiescence. (Id. at pp. 1157-1158 & fn. 9.)

       The record reflects that at the jurisdictional/dispositional hearing Mother’s counsel

urged that the juvenile court interview D.J. and Z.W. in chambers to discuss their wishes,

despite CFS’s offer to stipulate as to the children’s wishes. Mother’s counsel also

specifically stated, “I don’t really want to call them as witnesses. I don’t think they need

that experience.” The court thereafter questioned D.J. and Z.W. with their counsel

present. The children indicated that they wanted to return to their parents’ care, but failed

to understand the proceedings due to their young ages. Minors’ counsel questioned the

children about what they thought would happen if they got in trouble again. Both

children stated that they would have to “hold the wall,” with Z.W. also stating that her

parents would “whoop” her with a belt. D.J. stated that he did not believe J.W. would use

“the switch” again because J.W. had told him that day that they would have “lots of fun”

when they got home. Thereafter, with all the parties present, the court noted that the

children desired visits with their mother and father and that they wanted to go home, but

that it was clear that neither child understood why the case existed. The court offered to


                                             13
have the reporter read back the transcript of the interview if any party desired but no one

asked to have it read back.

       Mother’s counsel acknowledges that no one asked for a read back, asserting

presumably because the court’s summary was favorable. She however claims that the

“contents of what transpired was unknown until the formal preparation of the record,” at

which time she discovered minors’ counsel had questioned the children outside the

presence of other counsel and without giving Mother an opportunity to clarify the

children’s responses and cross-examine them. She therefore argues that “[a]ny extension

beyond” the issue of whether the children wanted to return to their parents “should have

at the least been brought to the attention of counsel before, if not at the least after, it was

allowed.”

       There is nothing in the record to indicate that Mother, or any other party, was

denied the opportunity to question the children or cross-examine them. In fact, Mother’s

counsel specifically stated that she did not want to call the children as witnesses. Further,

the in chambers questioning of the children was conducted at the behest of Mother’s

counsel, despite an offer of stipulation as to the children’s wishes. Mother also was

aware that minors’ counsel was in chambers with the children and there is no indication

on the record that she did not know that minors’ counsel would ask the children

questions. Moreover, because Mother failed to ask for a read back following the in

chambers interview of the children, despite the court’s offer to do so, Mother cannot now

complain that her right to question and cross-examine the children was violated merely

because she was unaware of what had transpired at that time. Mother had the opportunity


                                               14
to discover the contents of the in chambers interview with the children following the in

chambers proceeding, but failed to do so.

        Although the better practice is for a parent’s attorney to be present during an in

chambers interview, and section 350 mandates the attorney’s presence, that right can be

waived. (In re Meranda P., supra, 56 Cal.App.4th at pp. 1155-1158.) Under the facts of

this case, we find Mother acquiesced to the procedure followed by the juvenile court and,

therefore, has waived any right to challenge this procedure on appeal. (Ibid.)

        C.     Denial of Reunification Services

        Mother also argues that the juvenile court erred in denying her reunification

services and in finding that it was not in the children’s best interests to offer her services.

        “We affirm an order denying reunification services if the order is supported by

substantial evidence.” (In re Harmony B. (2005) 125 Cal.App.4th 831, 839 [Fourth Dist.,

Div. Two].) “‘In juvenile cases, as in other areas of the law, the power of an appellate

court asked to assess the sufficiency of the evidence begins and ends with a determination

as to whether or not there is any substantial evidence, whether or not contradicted, which

will support the conclusion of the trier of fact. All conflicts must be resolved in favor of

the respondent and all legitimate inferences indulged in to uphold the verdict, if

possible.’” (Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586, 600 (Francisco

G.).)

        Although reunification is a high priority in the dependency system, the Legislature

has recognized that, under certain circumstances, it would be fruitless to provide a parent

with reunification services. (Francisco G., supra, 91 Cal.App.4th at p. 597; Raymond C.


                                              15
v. Superior Court (1997) 55 Cal.App.4th 159, 163.) Section 361.5 lists the circumstances

where reunification services need not be provided. “Once it is determined one of the

situations outlined in subdivision (b) applies, the general rule favoring reunification is

replaced by a legislative assumption that offering services would be an unwise use of

governmental resources. [Citation.]” (In re Baby Boy H. (1998) 63 Cal.App.4th 470,

478.) As relevant here, the circumstances include where there is a substantiated

allegation of severe physical abuse. (§ 361.5, subd. (b)(6).)

       Section 361.5, subdivision (b)(6), allows the court to deny services if it finds, by

clear and convincing evidence, “[t]hat the child has been adjudicated a dependent

pursuant to any subdivision of Section 300 as a result of . . . the infliction of severe

physical harm to the child, a sibling, or a half sibling by a parent . . . and the court makes

a factual finding that it would not benefit the child to pursue reunification services with

the offending parent . . . .”

       There is clearly substantial evidence to support the conclusion that section 361.5,

subdivision (b)(6), mandated the denial of reunification services to both parents. (In re

S.G. (2003) 112 Cal.App.4th 1254, 1260-1261.) The juvenile court found that both

parents were offending parents. The court explained, “The abuse is so substantial and

ongoing for such a long period of time, it’s clear to the Court that the mother was a

participant in the abuse.” The court also stated, “[M]other knew about the pattern of

abuse. It was ongoing for so long. The mother was a co-participant in the abuse. And so

it’s the finding of the Court that the whipping with the electric cord was perpetrated by

the mother as if she did it herself. She certainly consented to it, authorized it, facilitated


                                              16
it.” The beatings resulted in D.J. suffering from numerous lacerations, welts and bruises

to his arms, legs, back, buttocks, stomach, and chest. The child also had numerous older

injuries on his body that were consistent with belt or extension cord lacerations. He also

had numerous severe contusions and defensive wounds on his hands. The treating doctor

noted that the lacerations and hematomas on D.J. would leave scars, and that D.J.’s

injuries were inflicted on top of older injuries, covering up some evidence of prior

injuries. Additionally, Mother and J.W. had beat Z.W. with a belt and an electric cord as

well.

        Second, granting Mother reunification services would not benefit the children.

(§ 361.5, subds.(b)(6), (h).) Subdivision (h) of section 361.5 provides: “In determining

whether reunification services will benefit the child pursuant to paragraph (6) or (7) of

subdivision (b), the court shall consider any information it deems relevant, including the

following factors:” These six factors include: “(1) The specific act or omission

comprising the severe sexual abuse or the severe physical harm inflicted on the child or

the child’s sibling or half sibling. [¶] (2) The circumstances under which the abuse or

harm was inflicted on the child or the child’s sibling or half sibling. [¶] (3) The severity

of the emotional trauma suffered by the child or the child’s sibling or half sibling. [¶] (4)

Any history of abuse of other children by the offending parent or guardian. [¶] (5) The

likelihood that the child may be safely returned to the care of the offending parent or

guardian within 12 months with no continuing supervision. [¶] (6) Whether or not the

child desires to be reunified with the offending parent or guardian.” (§ 361.5, subd. (h).)




                                             17
       Mother here cruelly and deliberately harmed D.J. She silently stood by while J.W.

severely whipped D.J. with an electric cord, despite his crying, suffering, and pain. And

after the beating, she failed to check on D.J.’s emotional or physical well-being.

Moreover, she had also physically abused D.J. and Z.W. D.J. reported that Mother had

previously beaten him with a piece of broken dresser drawer and that she had once beaten

him so severely on his head that his scalp was bleeding. D.J. also noted that Mother

thereafter made him clean up his spilled blood. The physical evidence found in the

parents’ home corroborated the children’s statements. Police found an electric cord

encrusted with a child’s blood, a blood-stained pillow in D.J.’s room, and a wall smeared

with blood. Additionally, the record revealed that Z.W. was also beaten with a belt and

an electric cord; that the parents had engaged in domestic violence in front of the

children; that D.J. was often denied food; and that D.J. suffered from emotional issues.

Moreover, the record shows that Mother had demonstrated her lack of concern for the

children through her dishonesty, denial, and the fact that she remained in a relationship

with J.W. after the abuse. Although Mother regularly visited the children, the visits

appeared to go well, the children desired to be with the parents, and Mother had engaged

in services, considering the severity of the ongoing abuse, Mother’s dishonesty, denials,

history of domestic violence, and Mother’s continued relationship with J.W., granting

Mother services would not be in the children’s best interests.

       When the prerequisites of section 361.5, subdivision (b)(6), are met, the juvenile

court “shall not” order reunification services for the offending parent unless it finds, “by

clear and convincing evidence, that reunification is in the best interest of the child.”


                                              18
(§ 361.5, subd. (c).) “‘“[O]nce it is determined one of the situations outlined in

subdivision (b) applies, the general rule favoring reunification is replaced by a legislative

assumption that offering services would be an unwise use of governmental resources.

[Citation.]”’ [Citation.] The burden is on the parent to change that assumption and show

that reunification would serve the best interests of the child.” (In re William B. (2008)

163 Cal.App.4th 1220, 1227.) As explained previously, Mother here cannot meet that

burden.

        Accordingly, there was substantial evidence to support the court’s denial of

reunification services. (Tyrone W. v. Superior Court (2007) 151 Cal.App.4th 839, 852-

853.)

                                             III

                                      DISPOSITION

        The petition is denied.

        NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                HOLLENHORST
                                                                          Acting P. J.


We concur:


McKINSTER
                           J.


CODRINGTON
                           J.


                                             19